 


110 HRES 615 EH: 
U.S. House of Representatives
2007-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 615 
In the House of Representatives, U. S., 
 
August 4, 2007 
 
RESOLUTION 
 
 
 
That at any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 3221) moving the United States toward greater energy independence and security, developing innovative new technologies, reducing carbon emissions, creating green jobs, protecting consumers, increasing clean renewable energy production, and modernizing our energy infrastructure. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. General debate shall be confined to the bill and shall not exceed two hours, with 15 minutes equally divided and controlled by the chairman and ranking minority member of each of the Committees on Energy and Commerce, Natural Resources, Science and Technology, Transportation and Infrastructure, Education and Labor, Foreign Affairs, Small Business, and Oversight and Government Reform. The amendment printed in part A of the report of the Committee on Rules accompanying this resolution shall be considered as adopted in the House and in the Committee of the Whole. The bill, as amended, shall be considered as the original bill for the purpose of further amendment under the five-minute rule and shall be considered as read. All points of order against provisions in the bill, as amended, are waived. Notwithstanding clause 11 of rule XVIII, no further amendment to the bill, as amended, shall be in order except those printed in part B of the report of the Committee on Rules. Each such amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such amendments are waived except those arising under clause 9 or 10 of rule XXI. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill, as amended, to the House with such further amendments as may have been adopted. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
2.Upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2776) to amend the Internal Revenue Code of 1986 to provide tax incentives for the production of renewable energy and energy conservation. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. The amendment in the nature of a substitute recommended by the Committee on Ways and Means now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions of the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit with or without instructions. 
3. 
(a)In the engrossment of H.R. 3221, the Clerk shall— 
(1)add the text of H.R. 2776, as passed by the House, as new matter at the end of H.R. 3221; 
(2)conform the title of H.R. 3221 to reflect the addition of the text of H.R. 2776 to the engrossment; 
(3)assign appropriate designations to provisions within the engrossment; and 
(4)conform cross-references and provisions for short titles within the engrossment.
(b)Upon the addition of the text of H.R. 2776 to the engrossment of H.R. 3221, H.R. 2776 shall be laid on the table.  
4.During consideration in the House of H.R. 3221 or H.R. 2776 pursuant to this resolution, notwithstanding the operation of the previous question, the Chair may postpone further consideration of either bill to such time as may be designated by the Speaker. 
 
Lorraine C. Miller,Clerk. 
